EXHIBIT 32.02 CERTIFICATION PURSUANT TO RULE 13a-14(b) OF THE SECURITIES EXCHANGE ACT OF 1934 AND 18 U.S.C. SECTION 1350 In connection with the Annual Report of SWK Holdings Corporation (the “Registrant”) on Form10-K for the annual period ended December31, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Paul Burgon, Interim Chief Financial Officer of the Registrant, certify, in accordance with Rule13a-14(b) of the Securities Exchange Act of 1934 and 18 U.S.C. Section1350, that to the best of my knowledge: (1)The Report, to which this certification is attached as Exhibit32.02, fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Dated: March 29, 2011 /s/ Paul V. Burgon Paul V. Burgon Interim Chief Financial Officer and Secretary A signed original of this written statement required by Rule13a-14(b) of the Securities Exchange Act of 1934 and 18 U.S.C. Section1350 has been provided to the Registrant and will be retained by the Registrant and furnished to the Securities and Exchange Commission or its staff upon request.
